Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 1 of 6
Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 2 of 6
Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 3 of 6
Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 4 of 6
Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 5 of 6
Case 19-82939-CRJ13   Doc 18    Filed 10/15/19 Entered 10/15/19 16:52:51   Desc Main
                               Document     Page 6 of 6
